DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-13, 15, 19, 20, 23, 24, 27 and 28 are pending in the instant invention.  According to the Amendments to the Claims, filed March 23, 2020, claims 5, 12 and 15 were amended and claims 14, 16-18, 21, 22, 25, 26 and 29-32 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/052965, filed September 26, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/564,182, filed September 27, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 1-13 and 15, drawn to substituted heteroaryls of the Formula (I), shown to the right, and/or a pharmaceutical composition thereof; (2) claims 19 and 20, drawn to a method for inhibiting the replication of an enterovirus,… or rabies virus in a cell… comprising contacting the cell with… a substituted heteroaryl of the Formula (I), shown to the right above; (3) claims 23 and 24, drawn to a method for inhibiting death of a cell infected with an enterovirus,… or rabies virus… comprising contacting the cell with… a substituted heteroaryl of the Formula (I), shown to the right above; and (4) claims 27 and 28, drawn 
	Thus, a first Office action and prosecution on the merits of claims 1-13, 15, 19, 20, 23, 24, 27 and 28 is contained within.

Reasons for Allowance

	Claims 1-13, 15, 19, 20, 23, 24, 27, 28 and 33 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted heteroaryls of the Formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted heteroaryls of the Formula (I) that is not taught or fairly suggested in the prior art is R2 on the periphery of the heteroaryl core.  This limitation is present in the recited species of claim 11.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


	The TITLE of the disclosure:
POTENT ANTIVIRAL PYRIDINE-CONTAINING COMPOUNDS

	has been deleted and replaced with the following:
---“SUBSTITUTED PYRROLO[2,3-b]PYRIDINES, PYRAZOLO[3,4-d]PYRIMIDINES AND [1,2,3]TRIAZOLO[4,5-b]PYRIDINES AS POTENT ANTIVIRALS”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound represented by Formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt thereof,

wherein:

	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is (a) 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, (b) 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, or (c) 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
;

	R1 is H, alkyl, cycloalkyl, aryl, or heteroaryl;
	R2 is aryl or heteroaryl; and
	R3 is cycloalkyl, aryl, or heteroaryl;

	wherein R2 and R3 are each optionally and independently substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, CN, NO2, =O, alkyl, haloalkyl, heterocyclylalkyl, alkenyl, haloalkenyl, alkynyl, haloalkynyl, C(NH)H, C(Nalkyl)H, C(NHNH2)H, C(NHNHalkyl)H, C(NHN(alkyl)2)H, C(N(alkyl)NH2)H, C(N(alkyl)NH(alkyl))H, C(N(alkyl)N(alkyl)2)H, C(NOH)H, C(NOalkyl)H, C(NH)NH2, C(Nalkyl)NH2, C(N(alkyl)2)NH2, C(NH)NHalkyl, C(NH)N(alkyl)2, C(Nalkyl)NHalkyl, C(Nalkyl)N(alkyl)2, C(O)H, C(O)alkyl, C(O)alkenyl, C(O)NH2, C(O)NHalkyl, C(O)NHcycloalkyl, C(O)NHheterocyclyl, C(O)NHaryl, C(O)NHheteroaryl, C(O)OH, C(O)Oalkyl, C(O)Ocycloalkyl, C(O)Oheterocyclyl, C(O)Oaryl, C(O)Oheteroaryl, C(O)alkynyl, C(O)cycloalkyl, C(O)heterocyclyl, C(O)aryl, C(O)heteroaryl, NH2, NH(alkyl), NH(alkenyl), NH(alkynyl), N(alkyl)2, NHC(O)H, N(alkyl)C(O)H, NHC(O)alkyl, N(alkyl)C(O)alkyl, NHC(O)cycloalkyl, N(alkyl)C(O)cycloalkyl, NHC(O)heterocyclyl, N(alkyl)C(O)heterocyclyl, NHC(O)aryl, N(alkyl)C(O)aryl, NHC(O)heteroaryl, N(alkyl)C(O)heteroaryl, NHC(NH)NH2, N(alkyl)C(NH)NH2, NHC(Nalkyl)NH2, N(alkyl)C(Nalkyl)NH2, NHC(N(alkyl)2)NH2, N(alkyl)C(N(alkyl)2)NH2, NHC(NH)NHalkyl, N(alkyl)C(NH)NHalkyl, NHC(NH)N(alkyl)2, N(alkyl)C(NH)N(alkyl)2, NHC(Nalkyl)NHalkyl, N(alkyl)C(Nalkyl)NHalkyl, NHC(Nalkyl)N(alkyl)2, N(alkyl)C(Nalkyl)N(alkyl)2, NHC(O)NH2, NHC(O)NHalkyl, NHC(O)NHcycloalkyl, NHC(O)NHheterocyclyl, NHC(O)NHaryl, NHC(O)NHheteroaryl, NHC(O)OH, N(alkyl)C(O)OH, NHC(O)Oalkyl, N(alkyl)C(O)Oalkyl, NHC(O)Ocycloalkyl, N(alkyl)C(O)Ocycloalkyl, NHC(O)Oheterocyclyl, N(alkyl)C(O)Oheterocyclyl, NHC(O)Oaryl, N(alkyl)C(O)Oaryl, NHC(O)Oheteroaryl, N(alkyl)C(O)Oheteroaryl, NHNH2, NHNH(alkyl), NHN(alkyl)2, N(alkyl)NH2, N(alkyl)NH(alkyl), N(alkyl)N(alkyl)2, NHOH, N(alkyl)OH, NHO(alkyl), N(alkyl)O(alkyl), NHO(aralkyl), N(alkyl)O(aralkyl), NHS(O)2alkyl, N(alkyl)S(O)2alkyl, NHS(O)2heterocyclylalkyl, N(alkyl)S(O)2heterocyclylalkyl, NHS(O)2aralkyl, N(alkyl)S(O)2aralkyl, NHS(O)2alkenyl, N(alkyl)S(O)2alkenyl, NHS(O)2alkynyl, N(alkyl)S(O)2alkynyl, NHS(O)2cycloalkyl, N(alkyl)S(O)2cycloalkyl, NHS(O)2heterocyclyl, N(alkyl)S(O)2heterocyclyl, NHS(O)2aryl, N(alkyl)S(O)2aryl, NHS(O)2heteroaryl, N(alkyl)S(O)2heteroaryl, NH(cycloalkyl), NH(heterocyclyl), NH(aryl), NH(heteroaryl), N(alkyl)cycloalkyl, N(alkyl)heterocyclyl, N(alkyl)aryl, N(alkyl)heteroaryl, NCO, NCS, N3, N-oxide, OH, OCN, O(alkyl), O(heterocyclylalkyl), O(aralkyl), O(alkenyl), O(alkynyl), O(cycloalkyl), O(heterocyclyl), O(aryl), O(heteroaryl), SH, SF5, SCN, S(alkyl), S(heterocyclylalkyl), S(aralkyl), S(alkenyl), S(alkynyl), S(cycloalkyl), S(heterocyclyl), S(aryl), S(heteroaryl), S(O)alkyl, S(O)heterocyclylalkyl, S(O)aralkyl, S(O)alkenyl, S(O)alkynyl, S(O)cycloalkyl, S(O)heterocyclyl, S(O)aryl, S(O)heteroaryl, S(O)2alkyl, S(O)2heterocyclylalkyl, S(O)2aralkyl, S(O)2alkenyl, S(O)2alkynyl, S(O)2NH2, S(O)2NHalkyl, S(O)2N(alkyl)2, S(O)2NHheterocyclylalkyl, S(O)2N(alkyl)heterocyclylalkyl, S(O)2NHaralkyl, S(O)2N(alkyl)aralkyl, S(O)2NHalkenyl, S(O)2N(alkyl)alkenyl, S(O)2NHalkynyl, S(O)2N(alkyl)alkynyl, S(O)2NHcycloalkyl, S(O)2N(alkyl)cycloalkyl, S(O)2NHheterocyclyl, S(O)2N(alkyl)heterocyclyl, S(O)2NHaryl, S(O)2N(alkyl)aryl, S(O)2NHheteroaryl, S(O)2N(alkyl)heteroaryl, S(O)2OH, S(O)2O(alkyl), S(O)2cycloalkyl, S(O)2heterocyclyl, S(O)2aryl, S(O)2heteroaryl, cycloalkyl, heterocyclyl, aryl, and heteroaryl.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is (c) 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 2, or a pharmaceutically acceptable salt thereof, wherein R2 is 4-fluorophenyl, pyridin-2-yl, or pyridin-3-yl.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is C1-C6 alkyl, C4-C7 cycloalkyl, or phenyl.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
--“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is C1-C6 alkyl.”--

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R2 is phenyl or heteroaryl, wherein the phenyl is substituted with 1, 2, or 3 independently selected substituents.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R2 is phenyl or a nitrogen-containing heteroaryl, wherein the phenyl is substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, CN, NO2, CF3, C(O)alkyl, C(O)NH2, C(O)NHalkyl, C(O)NHcycloalkyl, C(O)NHheterocyclyl, C(O)NHaryl, C(O)NHheteroaryl, C(O)Oalkyl, C(O)Ocycloalkyl, C(O)Oheterocyclyl, C(O)Oaryl, C(O)Oheteroaryl, NHC(O)Oalkyl, N(alkyl)C(O)Oalkyl, NHC(O)Ocycloalkyl, N(alkyl)C(O)Ocycloalkyl, NHC(O)Oheterocyclyl, N(alkyl)C(O)Oheterocyclyl, NHC(O)Oaryl, N(alkyl)C(O)Oaryl, NHC(O)Oheteroaryl, N(alkyl)C(O)Oheteroaryl, NHS(O)2alkyl, N(alkyl)S(O)2alkyl, NHS(O)2heterocyclylalkyl, N(alkyl)S(O)2heterocyclylalkyl, NHS(O)2aralkyl, N(alkyl)S(O)2aralkyl, NHS(O)2alkenyl, N(alkyl)S(O)2alkenyl, NHS(O)2alkynyl, N(alkyl)S(O)2alkynyl, NHS(O)2cycloalkyl, N(alkyl)S(O)2cycloalkyl, NHS(O)2heterocyclyl, N(alkyl)S(O)2heterocyclyl, NHS(O)2aryl, N(alkyl)S(O)2aryl, NHS(O)2heteroaryl, N(alkyl)S(O)2heteroaryl, S(O)2alkyl, S(O)2heterocyclylalkyl, S(O)2aralkyl, S(O)2alkenyl, S(O)2alkynyl, S(O)2cycloalkyl, S(O)2heterocyclyl, S(O)2aryl, S(O)2heteroaryl, S(O)2NH2, S(O)2NHalkyl, S(O)2N(alkyl)2, S(O)2NHheterocyclylalkyl, S(O)2N(alkyl)heterocyclylalkyl, S(O)2NHaralkyl, S(O)2N(alkyl)aralkyl, S(O)2NHalkenyl, S(O)2N(alkyl)alkenyl, S(O)2NHalkynyl, S(O)2N(alkyl)alkynyl, S(O)2NHcycloalkyl, S(O)2N(alkyl)cycloalkyl, S(O)2NHheterocyclyl, S(O)2N(alkyl)heterocyclyl, S(O)2NHaryl, S(O)2N(alkyl)aryl, S(O)2NHheteroaryl, and S(O)2N(alkyl)heteroaryl.”---



	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R2 is phenyl or a 6-membered, nitrogen-containing heteroaryl, wherein the phenyl is substituted with 1 or more substituents independently selected from the group consisting of F, Cl, Br, I, CF3, NHS(O)2alkyl, N(alkyl)S(O)2alkyl, NHS(O)2heterocyclylalkyl, N(alkyl)S(O)2heterocyclylalkyl, NHS(O)2aralkyl, N(alkyl)S(O)2aralkyl, NHS(O)2alkenyl, N(alkyl)S(O)2alkenyl, NHS(O)2alkynyl, N(alkyl)S(O)2alkynyl, NHS(O)2cycloalkyl, N(alkyl)S(O)2cycloalkyl, NHS(O)2heterocyclyl, N(alkyl)S(O)2heterocyclyl, NHS(O)2aryl, N(alkyl)S(O)2aryl, NHS(O)2heteroaryl, N(alkyl)S(O)2heteroaryl, S(O)2alkyl, S(O)2heterocyclylalkyl, S(O)2aralkyl, S(O)2alkenyl, S(O)2alkynyl, S(O)2cycloalkyl, S(O)2heterocyclyl, S(O)2aryl, S(O)2heteroaryl, S(O)2NH2, S(O)2NHalkyl, S(O)2N(alkyl)2, S(O)2NHheterocyclylalkyl, S(O)2N(alkyl)heterocyclylalkyl, S(O)2NHaralkyl, S(O)2N(alkyl)aralkyl, S(O)2NHalkenyl, S(O)2N(alkyl)alkenyl, S(O)2NHalkynyl, S(O)2N(alkyl)alkynyl, S(O)2NHcycloalkyl, S(O)2N(alkyl)cycloalkyl, S(O)2NHheterocyclyl, S(O)2N(alkyl)heterocyclyl, S(O)2NHaryl, S(O)2N(alkyl)aryl, S(O)2NHheteroaryl, and S(O)2N(alkyl)heteroaryl.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R2 is 4-fluorophenyl, pyridin-2-yl, or pyridin-3-yl.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt thereof, wherein R3 is heteroaryl.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is selected from the group consisting of:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, and 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of claim 1, or a pharmaceutically acceptable salt thereof.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable carrier and a compound of claim 11, or a pharmaceutically acceptable salt thereof.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting the replication of a virus in a cell, the method comprising contacting the cell with an effective amount of a compound of claim 11, or a pharmaceutically acceptable salt thereof, or the pharmaceutical composition of claim 13;

	wherein the cell is infected by a virus selected from the group consisting of a bunyaviridae virus, an enterovirus, a flaviviridae virus, a paramyxovirus, rabies virus, a respiratory virus, and a togoviridae virus.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 15, wherein the enterovirus infection is caused by an enterovirus selected from the group consisting of coxsackievirus A9, coxsackievirus A16, coxsackievirus 1, coxsackievirus B2, coxsackievirus B3-H3, coxsackievirus B4, coxsackievirus B5, echovirus 6, echovirus 7, echovirus 9, echovirus 11, echovirus 18, echovirus 25, echovirus 30, enterovirus 68, and enterovirus 71.”---



	has been deleted and replaced with the following:
---“	A method for inhibiting the death of a cell infected by a virus, the method comprising contacting the cell with an effective amount of a compound of claim 11, or a pharmaceutically acceptable salt thereof, or the pharmaceutical composition of claim 13;

	wherein the cell is infected by a virus selected from the group consisting of a bunyaviridae virus, an enterovirus, a flaviviridae virus, a paramyxovirus, rabies virus, a respiratory virus, and a togoviridae virus.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 20, wherein the enterovirus infection is caused by an enterovirus selected from the group consisting of coxsackievirus A9, coxsackievirus A16, coxsackievirus 1, coxsackievirus B2, coxsackievirus B3-H3, coxsackievirus B4, coxsackievirus B5, echovirus 6, echovirus 7, echovirus 9, echovirus 11, echovirus 18, echovirus 25, echovirus 30, enterovirus 68, and enterovirus 71.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“	A method for treating a virus infection in an animal or patient, the method comprising administering to the animal or patient in need thereof an effective amount of a compound of claim 11, or a pharmaceutically acceptable salt thereof, or the pharmaceutical composition of claim 13;

	wherein the virus infection is caused by a virus selected from the group consisting of a bunyaviridae virus, an enterovirus, a flaviviridae virus, a paramyxovirus, rabies virus, a respiratory virus, and a togoviridae virus.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 24, wherein the enterovirus infection is caused by an enterovirus selected from the group consisting of coxsackievirus A9, coxsackievirus A16, coxsackievirus 1, coxsackievirus B2, coxsackievirus B3-H3, coxsackievirus B4, coxsackievirus B5, echovirus 6, echovirus 7, echovirus 9, echovirus 11, echovirus 18, echovirus 25, echovirus 30, enterovirus 68, and enterovirus 71.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:
---“A method for treating an enterovirus infection in an animal or patient, the method comprising administering to the animal or patient in need thereof an effective amount of a compound of claim 11, or a pharmaceutically acceptable salt thereof, or the pharmaceutical composition of claim 13.”---

	For new claim 33, the following text is inserted:
---“The method of claim 28, wherein the enterovirus infection is caused by an enterovirus selected from the group consisting of coxsackievirus A9, coxsackievirus A16, coxsackievirus 1, coxsackievirus B2, coxsackievirus B3-H3, coxsackievirus B4, coxsackievirus B5, echovirus 6, echovirus 7, echovirus 9, echovirus 11, echovirus 18, echovirus 25, echovirus 30, enterovirus 68, and enterovirus 71.”---

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. James P. McParland (Reg. No. 69,440) on July 16, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624